DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed January 1, 2019.
Claims 1-20 are pending.

Claim Objections
Claims 1, 2, 5, 7, 10-12, and 18 are objected to because of the following informalities: Several of the claims include typographical error, including words running together without spaces between them. For example, claim 1 recites “seller,througha,” “atransaction,” and “anelectronic.” These types of errors are found throughout the claims, and appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites receiving data for a transaction event; requiring a seller to add a transaction item, a number of raffle slots, a time period, and a price; listing a transaction item; a buyer purchasing one or more of the number of raffle slots; tracking purchases of the number of raffle slots sold during the time period; awarding any remaining raffle slots to the seller at the end of the time period; and randomly selecting a winning raffle slot and awarding the transaction item to the buyer of the winning raffle slot; and claim 11 recites similar features. Claims 2-10 and 12-20 further specify characteristics and options of the raffle.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above related to 
Thus, the concepts set forth in claims 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites an electronic server, a cloud network over which information is sent, an electronic device, and that the seller distributes the transaction item through the raffle transaction using the transaction event. Claim 11 recites similar features as claim 1 and adds non-transitory computer program product, a seller’s electronic device, a buyer’s electronic device, and that the electronic server collects data.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the servers, cloud network, devices, and non-transitory computer program product—are recited at a high level of generality (see, e.g., applicant’s specification at ¶ [0019] and FIG. 1). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. distribute, collect, or otherwise transmit content between devices over a cloud network is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online sales and marketing. See M.P.E.P. § 2106.05(h). 
Thus, claims 1-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-20 are directed to abstract ideas.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the 
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to distribute, collect, or otherwise transmit content between devices over a cloud network is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to collect data is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See id. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-16, and 18-20 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Luciano (U.S. Pub. No. 2012/0034964 A1) in view of Samovar et al. (U.S. Pat. No. 8,294,549 B2) (hereinafter “Samovar”) and further in view of Cannon (U.S. Pub. No. 2006/0073870 A1).

Claims 1 and 11: Luciano, as shown, discloses the following limitations:
receiving, using an electronic server, data for a transaction event (see at least ¶ [0011]: the system is based on a plurality of fixed-pools or fixed-pool set of winning results, which are kept on a central server. Each player terminal is operatively connected via a network (the specifies of the network being determined by such considerations as the physical distance between the player terminal and the central server) to a central server. A player can interactively purchase tickets into any raffle game ; 
[…] add a transaction item, a number of raffle slots, a time period, and a price (see at least ¶ [0049]: the system accepts a specified number of ticket requests (wagers) which will always be equal to or greater than the number of pool elements, and then randomly associates each pool element with a subset of the tickets sold. After associating the pool elements with tickets, box 524 is left for 516; see also at least ¶ [0039]: each game session is based on a fixed time period (bounded by a start and stop time, which may be implemented in any functional way including counters, timers, system clocks, etc.) and the tickets sold during that time period, from which potential winners are determined. The time value of the increments will be settable by the establishment using the game and system; see also at least ¶ [0036]: a raffle server creates a prize pool. The prize pool is a set of indicators, where each indicator or key (into a database) is associated with a prize. A prize is anything having non-zero monetary value that the organization running the raffle game wants to give out as rewards. Prizes include but are not limited to additional game credits, monetary amounts, cars, collectible items, bric-a-brac, logo items, jewellery, vacation trips, or any other prize. Any and all prizes are contemplated as usable with the invention described in Luciano; see also at least ¶ [0037]: penny, nickel, dime, quarter, $1.00, $5.00, etc., would each have a corresponding prize pool. This enables prizes having values corresponding to the amounts bet, coupled with control of the win frequency, to allow the overall payout percentage to be controlled and tailored for each level of wagering; see also at least ¶ [0043]); 
listing a transaction item through a network (see at least ¶ [0040]: the actions corresponding to box 504 are the selling of tickets, which will be used to determine a winner (if any). In the present invention, "selling tickets" may be done in several general ways. Players are using a player terminal, so ; 
a buyer purchasing one or more of the number of raffle slots through an electronic device (see at least ¶ [0040]; see also at least ¶ [0041]: wagers (electronic ticket sales) may be made to anyone once inside a casino, bingo parlor, or other gaming establishment. If the player wins, winnings can be given out in the manner typical of these establishments: coin out from the machine, vouchers, cash-out tickets, hand pay by attendants, and the like. However, some jurisdictions require that each ticket purchase be to a known person. In such cases, the player terminals of the current invention will be equipped with some kind of player identification system. The most common will be player tracking or player ID cards. These cards look like credit cards, having a magnetic strip on one side. The player terminal will have a magnetic strip reader, which will be required to be inserted before a player can make a bet (buy a ticket); see also at least ¶¶ [0011], [0027], [0029], and [0038]); 
tracking purchases of the number of raffle slots sold during the time period (see at least ¶ [0041]: any ticket sales will be logged in a backend database, associating the wagering (electronic ticket sales) with the player data that the player provided to the establishment in order to get a player's card; see also at least ¶ [0042]: the mechanism to keep track of the predetermined time increment triggers the end of the ; 
randomly selecting a winning raffle slot and awarding the transaction item to the buyer of the winning raffle slot (see at least ¶ [0043]: once the number of winning tickets is determined, that number of prizes is drawn from the applicable prize pool and assigned to the winning tickets. Note that the correlation between prizes and sold tickets should be random, which can be accomplished in a number of ways. For example, the 13 prizes to be selected from the pool can be drawn randomly and assigned to randomly selected 13 winning tickets. If there are an unusually small number of ticket sales for a particular game session, it may be the case that this particular sold ticket pool will be determined (calculated, using the win frequency) to have no winners. In such cases the win frequency will be numerically manifest over a series of sessions (averaged); see also at least ¶ [0044]: actions corresponding to box 510 are those needed to randomly draw the determined number (from box 508) of tickets from the sold ticket pool. This is done using a random number generator to insure that the draw is a random event (in one preferred embodiment each ticket drawn will be a separate random event). These are the winning tickets. Note it is possible for this number to be 0, which means no tickets will be selected and which makes this step very, very fast. Box 510 is left and box 512 is entered; see also at least ¶¶ [0011], [0035], [0045]-[0049], and [0051]-[0052]); 
wherein the seller distributes the transaction item through the raffle transaction using the transaction event (see at least ¶ [0051]: the actions corresponding to box 516 are to distribute the results for each ticket in the sold ticket pool back to the player terminal from which the ticket was bought (were the wager was made). The messages sent to the player terminals by the raffle server will include a ticket identifier and an associated prize, including a "no win" amount for tickets not drawn to be winners (alternatively, matched up with a no-value pool element). For winning tickets, an indicia of the prize will be sent (alternatively, for all tickets an indicia of the prize will be sent, including a "no-win" prize or pool element). This indicia may include a prize description (be a complete prize description), which would typically include no-win pool element (if applicable), game play credits, or monetary value wins; alternatively it may include a database key used to access more details about larger or more complex prizes from a database on the raffle server; see also at least ¶ [0052]: actions corresponding to box 518 are those associated with display of the results of the game session to a player. Some actions are taken by the player terminal automatically, and some actions are instigated by player choice. In one preferred embodiment, the prizes that are drawn for each game session will be displayed on each player terminal where a ticket for that session was purchased; see also at least ¶¶ [0053]-[0054] and [0059] and FIGS. 5-6).
Further, Luciano disclose the computing system architecture including a server and client terminals connected via a network (see at least ¶ [0011]: the system is based on a plurality of fixed-pools or fixed-pool set of winning results, which are kept on a central server. Each player terminal is operatively connected via a network (the specifies of the network being determined by such considerations as the physical distance between the player terminal and the central server) to a central server. A player can interactively purchase tickets into any raffle game currently available on the central server. Game winners are drawn from the pool of purchased tickets at pre-determined intervals. The prize won by the game winners is determined by a random drawing from the remaining entries in the fixed pool corresponding to the chosen game. The central server then communicates to each player terminal from 

Although Luciano discloses add a transaction item, a number of raffle slots, a time period, and a price (see above), Luciano does not explicitly disclose requiring a seller to perform these actions through a cloud network.
However, Samovar, as shown, teaches the following limitations:
requiring a seller, through a cloud network, to [setup the event] (see at least [14:10-22]: a ticket issuer, which can be a sports team, venue operator, ticketing agency, or the like, accesses the ticketing system via the router 116A. The ticket issuer can have a ticket issuer ticket system 120A that hosts an application, such as Ticketmaster’s commercially available Archtics™ application, that is used to define events, set ticket prices, and provide real-time integration with the ticket processor ticketing system. In addition, via the system 120A, the ticket issuer can optionally define customized invoices, tickets, receipts, labels, and other correspondence. The system 120A optionally allows the ticket issuer to define at least portions of the Web pages that will be displayed to users, such as by defining logos, fonts, colors, and the like; see also at least [2:52-65], [5:6-16], and [13:6-21]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the event management techniques taught by Samovar with the raffle management system disclosed by Luciano, because Samovar teaches at [14:10-22] that these techniques provide the advantages of “provide real-time integration with the ticket processor ticketing system” and allowing ticket-issuer customizations. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the event management techniques taught by Samovar with the raffle management system disclosed by Luciano, because the claimed invention is merely a combination of old elements (the event management techniques taught by Samovar and the raffle management system disclosed by Luciano), in the combination each element merely would have 

Luciano does not explicitly disclose, Samovar does not explicitly teach, but Cannon, as shown, teaches the following limitations:
awarding any remaining raffle slots to the seller at the end of the time period (see at least ¶ [0091]: there is a chance that if not all of the possible entries are sold, no player will hold the winning entry. If after the pool closes, additional unassigned entries to the gaming pool still remain, the house (or system owner) may take all of the unsold entries. The award to the winner may be based on the maximum amount, realizing that the winner may be the house; see also at least ¶ [0090]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for structuring gaming payouts taught by Cannon with the raffle management system disclosed by Luciano (as modified by Samovar), because Cannon teaches at ¶ [0006] that “improved gaming systems and methods are still needed to pique and maintain players’ interests in gaming” that “would appeal to the players’ competitive nature, introduced now with games of chance, and provide the potential for larger payoffs in comparison to the payoffs in the primary game and in other bonus games” and its techniques contribute to offering these improvements, as well as teaching at ¶ [0090] that “profitability may come from the play of the primary game. Alternatively, the feature event bonus game sponsor may keep a portion of the value of the pool.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for structuring gaming payouts taught by Cannon with the raffle management system disclosed by Luciano (as modified by Samovar), because the claimed invention is merely a combination of old elements (the techniques for structure gaming payouts taught by Cannon and the raffle management system disclosed by Luciano), in the combination each element merely would have performed the same function as it did separately, and one 

Claims 2 and 12: The combination of Luciano, Samovar, and Cannon teaches the limitations as shown in the rejections above.
Luciano does not explicitly disclose, but Samovar, as shown, teaches the following limitations:
wherein the buyer of one or more of the number of raffle slots is permitted to become a reseller and resell one or more of the number of raffle slots purchased for a higher price before the time period expires, by selecting a resale option within the transaction event (see at least [7:34-60]: the Recipient, in turn, can optionally be allowed to resell or forward the ticket, and so also be a Sender; see also at least [7:61-8:18]: an example system allows a user who has previously obtained one or more tickets directly or indirectly from another seller to selectively post or offer those tickets for sale over an electronic system. Optionally, the system provides the seller over a computer network an electronic form displayed via a web page. For example, the form can be generated using HTML, Java, XML, and/or other rendering software; see also at least [9:28-39]: one or more database records can include an indication as to whether the resell of tickets is permitted by individuals and/or other entity-type in the state or locality, whether the particular seller is barred from making such sales, whether there is a limit on the amount over ticket face value—i.e., some amount of higher price than the ticket—that can be charged and/or whether there is a limit on the number of tickets an individual, or other specified entity, can sell within a specified period or for a given event).
The rationales to modify/combine the teachings of Luciano to include the teachings of Samovar are presented above regarding claims 1 and 11 and incorporated herein.

Claims 3 and 13: The combination of Luciano, Samovar, and Cannon teaches the limitations as shown in the rejections above.
Luciano does not explicitly disclose, but Samovar, as shown, teaches the following limitations:
wherein the purchasing of the one or more of the number of raffle slots happens through a bidding process (see at least [20:65-21:6]: while certain of the above example embodiments in Samovar describe purchasing tickets at a set price, the processes and apparatus described above can be used when auctioning tickets. For example, in order for a bid for one or more tickets to be accepted, a bidder may be requested or required to provide identification data for the intended recipient of each ticket as similarly described above. Optionally, the identification data does not have to be provided until after a bidder’s bid is a winning bid).
The rationales to modify/combine the teachings of Luciano to include the teachings of Samovar are presented above regarding claims 1 and 11 and incorporated herein.

Claims 4 and 14: The combination of Luciano, Samovar, and Cannon teaches the limitations as shown in the rejections above.
Although Luciano discloses designates a number of the number of raffle slots (see above), Luciano does not explicitly disclose the seller designates a number of the number of raffle slots for the bidding process. 
However, Samovar, as shown, teaches the following limitations:
wherein the seller designates a number of the number of raffle slots for the bidding process (see at least [14:10-22]: a ticket issuer, which can be a sports team, venue operator, ticketing agency, or the like, accesses the ticketing system via the router 116A. The ticket issuer can have a ticket issuer ticket system 120A that hosts an application, such as Ticketmaster’s commercially available Archtics™ application, that is used to define events, set ticket prices, and provide real-time integration with the ticket processor ticketing system. In addition, via the system 120A, the ticket issuer can optionally define customized invoices, tickets, receipts, labels, and other correspondence. The system 120A optionally allows the ticket issuer to define at least portions of the Web pages that will be displayed to users, such as by defining logos, fonts, colors, and the like; see also at least [20:65-21:6]: while certain of the above example embodiments in Samovar describe purchasing tickets at a set price, the processes and apparatus .
The rationales to modify/combine the teachings of Luciano to include the teachings of Samovar are presented above regarding claims 1 and 11 and incorporated herein.

Claims 5 and 15: The combination of Luciano, Samovar, and Cannon teaches the limitations as shown in the rejections above.
Luciano does not explicitly disclose, but Samovar, as shown, teaches the following limitations:
wherein the seller chooses a combination of both the bidding process and direct purchasing in a hybrid raffle transaction form (see at least [20:65-21:6]: while certain of the above example embodiments in Samovar describe purchasing tickets at a set price, the processes and apparatus described above can be used when auctioning tickets. For example, in order for a bid for one or more tickets to be accepted, a bidder may be requested or required to provide identification data for the intended recipient of each ticket as similarly described above. Optionally, the identification data does not have to be provided until after a bidder’s bid is a winning bid; see also at least [2:52-65], [3:52-4:6], [5:6-16], [9:40-54], [13:6-21], [14:10-22], and [20:65-21:6]).
The rationales to modify/combine the teachings of Luciano to include the teachings of Samovar are presented above regarding claims 1 and 11 and incorporated herein.

Claims 6 and 16: The combination of Luciano, Samovar, and Cannon teaches the limitations as shown in the rejections above. Further, Luciano, as shown, discloses the following limitations:
[…] sets a chosen price for the transaction item and a price of a raffle slot is determined by the chosen price for the transaction item and the number of raffle slots chosen (see at least ¶ [0037]: a .
Luciano does not explicitly disclose that the seller sets a chosen price for the transaction item, but Samovar, as shown, teaches the seller configuring the sales/raffle event parameters (see at least [14:10-22]: a ticket issuer, which can be a sports team, venue operator, ticketing agency, or the like, accesses the ticketing system via the router 116A. The ticket issuer can have a ticket issuer ticket system 120A that hosts an application, such as Ticketmaster’s commercially available Archtics™ application, that is used to define events, set ticket prices, and provide real-time integration with the ticket processor ticketing system. In addition, via the system 120A, the ticket issuer can optionally define customized invoices, tickets, receipts, labels, and other correspondence. The system 120A optionally allows the ticket issuer to define at least portions of the Web pages that will be displayed to users, such as by defining logos, fonts, colors, and the like; see also at least [20:65-21:6]: while certain of the above example embodiments in Samovar describe purchasing tickets at a set price, the processes and apparatus described above can be used when auctioning tickets. For example, in order for a bid for one or more tickets to be accepted, a bidder may be requested or required to provide identification data for the intended recipient of each ticket as similarly described above. Optionally, the identification data does not have to be provided until after a bidder’s bid is a winning bid; see also at least [2:52-65], [3:52-4:6], [5:6-16], [9:40-54], and [13:6-21]).
The rationales to modify/combine the teachings of Luciano to include the teachings of Samovar are presented above regarding claims 1 and 11 and incorporated herein.

Claims 8 and 18: The combination of Luciano, Samovar, and Cannon teaches the limitations as shown in the rejections above. Further, Luciano, as shown, discloses the following limitations:
[…] selects a percentage of the number of raffle slots to be of a different raffle transaction form as the rest (see at least ¶ [0040]: each game will ordinarily have a set of prize pools associated with it (must have at least one), with different prize pools corresponding to different wager amounts (so payout ratios can be maintained). Thus, making a wager at the player terminal corresponds to the action of electronically purchasing a ticket, where that ticket is associated with a particular game and a particular wager amount and a particular session; see also at least ¶ [0035]: the main server would generate the fixed pools) and depending on the capabilities of the RGC, could be used as a source of random numbers used for drawing winning tickets and drawing the winning amount (or item) from the fixed pool. The RGCs would then handle matching the winning tickets and winning prize and the related logistics to each player terminal. Alternatively) there may be a plurality of RGCs that each derive winnings pools from a central server, and then run local raffle games until the pools are exhausted. New pools will then be provided by the central server; see also at least ¶ [0038]: plurality of fixed (pre-drawn) prize pools is a key element in enabling fast, responsive, configurable, and yet controlled game play where there is a requirement that prizes come from a predetermined pool, in this case raffle-style games drawing from known pools; see also at least ¶ [0037]).

Luciano does not explicitly disclose that the seller selects a percentage of the number of raffle slots to be of a different raffle transaction form as the rest, but Samovar, as shown, teaches the seller configuring the sales/raffle event parameters (see at least [14:10-22]: a ticket issuer, which can be a sports team, venue operator, ticketing agency, or the like, accesses the ticketing system via the router 116A. The ticket issuer can have a ticket issuer ticket system 120A that hosts an application, such as Ticketmaster’s commercially available Archtics™ application, that is used to define events, set ticket prices, and provide real-time integration with the ticket processor ticketing system. In addition, via the system 120A, the ticket issuer can optionally define customized invoices, tickets, receipts, labels, and other correspondence. The system 120A optionally allows the ticket issuer to define at least portions of the Web pages that will be displayed to users, such as by defining logos, fonts, colors, and the like; see also at least [20:65-21:6]: 
The rationales to modify/combine the teachings of Luciano to include the teachings of Samovar are presented above regarding claims 1 and 11 and incorporated herein.

Claims 9 and 19: The combination of Luciano, Samovar, and Cannon teaches the limitations as shown in the rejections above.
Luciano does not explicitly disclose, but Samovar, as shown, teaches the following limitations:
wherein the seller chooses a geographical area for the transaction event (see at least [14:10-22]: a ticket issuer, which can be a sports team, venue operator, ticketing agency, or the like, accesses the ticketing system via the router 116A. The ticket issuer can have a ticket issuer ticket system 120A that hosts an application, such as Ticketmaster’s commercially available Archtics™ application, that is used to define events, set ticket prices, and provide real-time integration with the ticket processor ticketing system. In addition, via the system 120A, the ticket issuer can optionally define customized invoices, tickets, receipts, labels, and other correspondence. The system 120A optionally allows the ticket issuer to define at least portions of the Web pages that will be displayed to users, such as by defining logos, fonts, colors, and the like; see also at least [5:28-45]: information regarding the ticketed event such as the name of the event, the date, the time, and the location; see also at least [7:61-8:18]: potential buyers can then access the networked system via client terminal to view information, such as price and/or seat location, related to tickets posted for sale by this or other sellers, and to selectively make ticket purchases via the system).


Claims 10 and 20: The combination of Luciano, Samovar, and Cannon teaches the limitations as shown in the rejections above.
Luciano does not explicitly disclose, but Samovar, as shown, teaches the following limitations:
wherein the resale option allows the reseller to resell one or more of the number of raffle slots using the bidding process or the direct purchasing raffle transaction form until the time period chosen by the seller expires (see at least [7:34-60]: the Recipient, in turn, can optionally be allowed to resell or forward the ticket, and so also be a Sender; see also at least [7:61-8:18]: an example system allows a user who has previously obtained one or more tickets directly or indirectly from another seller to selectively post or offer those tickets for sale over an electronic system. Optionally, the system provides the seller over a computer network an electronic form displayed via a web page. For example, the form can be generated using HTML, Java, XML, and/or other rendering software; see also at least [9:28-39]: one or more database records can include an indication as to whether the resell of tickets is permitted by individuals and/or other entity-type in the state or locality, whether the particular seller is barred from making such sales, whether there is a limit on the amount over ticket face value—i.e., some amount of higher price than the ticket—that can be charged and/or whether there is a limit on the number of tickets an individual, or other specified entity, can sell within a specified period or for a given event).
The rationales to modify/combine the teachings of Luciano to include the teachings of Samovar are presented above regarding claims 1 and 11 and incorporated herein.


Claims 7 and 17 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Luciano (U.S. Pub. No. 2012/0034964 A1) in view of Samovar et al. (U.S. Pat. No. 8,294,549 B2) (hereinafter 

Claims 7 and 17: The combination of Luciano, Samovar, and Cannon teaches the limitations as shown in the rejections above.
Luciano does not explicitly disclose, Samovar does not explicitly teach, Cannon does not explicitly teach, but Dabney, as shown, teaches the following limitations:
wherein the seller chooses a starting price of a bidding process raffle slot of the number of raffle slots (see at least ¶ [0173]: any amount above the “starting bid” (sellers pre-set minimum bid) can be bid; see also at least ¶ [0372]: ability to set a starting bid and bid increments (e.g., starting bids may be freely editable by all sellers); see also at least ¶ [0396]: the FIG. 2 exemplary display is used by a seller to input various information about an auction-style listing including for example item description, auction duration and start time, starting bid, minimum price, purchase now price, whether conditional bids are acceptable, and other information (see block 302). Sellers can set up preferences and defaults for such items in advance using a “Edit your Auction Preferences” feature; see also at least ¶ [0440]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for specifying auction parameters taught by Dabney with the raffle management system disclosed by Luciano (as modified by Samovar and Cannon), because Dabney teaches at ¶ [0053] that its “inventory management tools and Auction-Style listing templates make creating effective online advertisements for items a snap” as well as at ¶¶ [0056]-[0057] that its techniques provide sellers with more flexibility and control of the auction. See M.P.E.P. § 2143(I)(G).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to online raffles.
Addington (U.S. Pub. No. 2008/0162211 A1) (buying and selling event tickets); and
Sunshine et al (U.S. Pub. No. 2012/0323613 A1) (secondary ticket market).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at 469-295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622